JONES, Presiding Judge.-
- This is an originál action in habeas corpus wherein the petitioners, Doyle Eugene Selby and Dillas Ray Coats, seek to secure their release from confinement in the penitentiary.
The petition alleges in substance that the petitioners entered- a plea of guilty in the District Court .of Oklahoma County on September 18, 1954, to two charges of robbery with firearms and were sentenced to serve 25 years respectively in each case, the sentences to run concurrently. That the petitioners each entered their plea of guilty by 'reason of a promise that a lesser penalty than that which they received would be assessed them and that therefore they were under mental duress.
We have not been furnished with a copy of the information, nor a copy of the' judgment and sentence, nor a copy of the'minutes of the proceedings at the time of the -arraignment of the accused. There is nothing before us to show that 'the court did'riot have jurisdiction to pronounce the judgment which was entered. The petition does not state who made the alleged promise to them, nor whether they-had-the serv*771ices of an attorney to advise with them before entering their plea of guilty.
The demurrer of the Attorney General to the petition is sustained and the writ is denied.
BRETT and POWELL, JJ., concur.